65 So.3d 1205 (2011)
Fatima TALBI, Appellant,
v.
Tarik ESSOUFI, Appellee.
No. 2D09-4153.
District Court of Appeal of Florida, Second District.
July 29, 2011.
Genevieve H. Torres, Tampa, for Appellant.
Virginia R. Vetter, Tampa, for Appellee.
DAVIS, Judge.
Fatima Talbi, the Former Wife, appeals from the final judgment of dissolution of marriage. We affirm the final judgment of dissolution without further comment. We note that the portion of the final judgment related to custody and visitation includes language setting forth the custody modifications that the trial court will consider making if the Former Wife shows that she has completed a list of specific tasks outlined in the order. Any trial court considering a future motion to modify custody or visitation should not consider this language to be a limitation on the type of changes in circumstance the trial court should consider as a basis for modification or on the scope of any such modification and should apply the appropriate standard for modification as commonly set forth in case law. Cf. Henderson v. Henderson, 905 So.2d 901, 904-05 (Fla. 2d DCA 2005) (finding erroneous the portion of a "ruling which attempts to prospectively modify the appropriate standard to be applied to any future modification of visitation").
Affirmed.
VILLANTI and MORRIS, JJ., Concur.